DETAILED ACTION
	Claims 1-21 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2014-169382, for US equivalent see US 2017/0253485).
	Regarding claims 1, 2, 5, 7,  Kim et al. teach that boron nitride nanotubes may be purified by thermal oxidation  at a temperature of up to 850 °C (par. 59, 103, fig. 10).  Kim does not specifically teach different temperatures and durations, however, it is the position of the office that the process of reaching the final temperature of 850 °C would inherently require a first temperature and a first duration, a second temperature and a second duration, and a third temperature and a third duration, wherein each temperature was higher than the last.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above.  Regarding claim 17, Kim does not specifically teach that the environment is .1-12 atmospheres.  However, one of ordinary skill in the art would recognize that performing the purification at atmospheric temperature (1 atm) would be ideal because it would not require any pressure control.  Therefore, it would have been obvious to one of ordinary skill in the art to perform the purification at 1 atm because that is the default pressure that exists on earth.
Allowable Subject Matter
Claims 3, 4, 6, 8-16, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729